UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7585


ADRIAN ROBINSON,

                      Plaintiff – Appellant,

           v.

UNKNOWN,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:12-cv-00225-TSE-TRJ)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Adrian Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Adrian Robinson seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice for failure to comply with a court order directing him

to   file    a     particularized      amended       complaint.         This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and    certain     interlocutory         and   collateral         orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.      Loan    Corp.,     337   U.S.   541,     545-46     (1949).         The   order

Robinson         seeks   to   appeal   is    neither        a   final    order     nor    an

appealable interlocutory or collateral order.                        Because Robinson

can remedy the deficiencies identified by the district court by

filing      an    amended     complaint     on   a    § 1983     complaint       form,   we

conclude that the district court’s order is neither final nor

otherwise appealable.            Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                          Accordingly,

we dismiss the appeal for lack of jurisdiction.                                We dispense

with oral argument because the facts and legal contentions are

adequately         presented    in   the    materials       before      this    court    and

argument would not aid the decisional process.



                                                                                 DISMISSED




                                             2